DETAILED ACTION
	Claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/20 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 1, 5, 6, 8, 16, 21, and 22 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification merely states “The first and second paths are similar, that is, they comprise the same electronic components coupled in the same way. However, the first and second paths may have different characteristics, for example resulting from the manufacturing method.” 

The phrase “a value representative of the dispersion of a propagation delay” is unclear to the examiner in claims 1, 7, and 16 what the ‘value’ is based on the claims and description. It would seem that the claimed value would be a digital value however it is not clear how the output of a logic circuit (1 or 0) will be seen (for example on the output of path 1 and 2) as a digital value of propagation delay. Therefore while the equations to calculate this value are shown in the specification, it is unclear how the value would become a digital value from the logic circuits as shown in the present drawings.
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: as understood by the examiner there are some elements recited in this claim that are on the wafer and some on the tester or ‘test device’ and this is not clear in the claim language. Therefore this claim is not clear.
Claims 7 has issues similar to those listed above regarding the method.

Claim limitation “device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This is made further unclear by the fact that the term ‘device’ is also used in reference to a ‘test device’ which does not seem to be the same ‘device’ recited in lines 1 of the independent claims 1 and 16. The claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claims 2-6, 8-15, and 17-22 depend either directly or indirectly on the independent claims 1, 7, and 16 rejected above. As such these dependent claims inherit the 35 U.S.C. 112 issues of the parent claims. Therefore these claims may not be further considered with respect to the prior arts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) mathematical concepts both verbally and numerically. This judicial exception is not integrated into a practical application because of the reasons below.
An analysis of the independent claims follows:

 In analyzing independent claim 1, this claim recites 
A method of determining a value representative of the dispersion of a propagation delay of assemblies of electronic components, comprising: 

a sum of the shortest propagation delays in each pair among pairs of assemblies of electronic components.
Claim 7 is a method (step 1 – yes).  Claim 7 is directed to an abstract idea (mathematical concept – step 2A yes).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites no additional elements (step 2B no). The inventive concept appears to be an improvement to the abstract idea itself. The claim(s) does/do not include additional elements (Step 2B no) that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
Claims 8-9 and 13-15 recite any additional elements at such a high level that these claims fail to be indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  


Even when viewed in combination, the additional elements in these claims do no more than automate the mathematical calculations of the claimed ‘value’. There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. These limitations therefore do not amount to significantly more, even when considered in combination, these additional elements cannot provide an inventive concept (Step 2B). Thus claims 7-9 and 13-15 are not eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
S. I. Long, "Test structures for propagation delay measurements on high-speed integrated circuits," in IEEE Transactions on Electron Devices, vol. 31, no. 8, pp. 1072-1076, Aug. 1984. This paper teaches:
The accuracy of high-speed wafer-level measurements on digital IC’s is limited by the probe interface. This limitation strongly encourages the use of built-in on-chip test hardware to reduce the number of critical off-chip high-speed interfaces. A synchronous 

US Patent 5,097,208  to Chiang teach an apparatus and a method for measuring average individual gate delays on integrated circuit wafers without the need for high bandwidth is provided. A chain of gates is provided on the wafer. A reference signal is propagated through the chain to produce a delayed signal. The delayed signal is logically combined with the reference signal to provide a periodic train of pulses whose period is proportional to that of the reference signal. The pulse widths represent the total gate delay of the chain, and are determined by statistically sampling the pulse train to determine its duty cycle. The apparatus and method are compatible with automated testing equipment and methods which can be synchronized with the reference signal.

Examiner Note: The examiner invites applicant to call and schedule an interview prior to responding to this office action if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above. The examiner would like to discuss the terminology used in the specification and claims with respect to the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111